Citation Nr: 1420033	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus type II, evaluated as 20 percent disabling.

2.  Entitlement to service connection for heart disease, to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus type II.

3.  Entitlement to service connection for atherosclerosis (or arteriosclerosis), to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus type II.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  Service personnel records reflect he served in the Republic of Vietnam from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

The matter on appeal has been remanded by the Board for additional development. In February 2012, the Board instructed the RO (via the AMC) to obtain VA examinations for each of the issues and to adjudicate the issue of entitlement to a TDIU.  In April 2012, the RO provided the Veteran with VA examinations for his claimed conditions.  The Veteran's claims file has been returned to the Board for further appellate review.

The Virtual VA paperless claims processing system includes VA treatment records dated from March 2012 to January 2013, from February 2013 to March 2013, and a March 2014 brief from the Veteran's representative.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.

At the Veteran's hearing before the Board in November 2011, he submitted new evidence that had not before been considered by the RO.  He was informed in that hearing that any newly submitted evidence had to be submitted with a waiver of RO consideration, and he agreed to waive RO consideration of the evidence he was submitting during that hearing.  However, more recently, new VA treatment records have been uploaded on the Virtual VA paperless claims processing system.  Not only do these treatment records contain relevant evidence that have not been considered by the RO in the first instance, they also seem to indicate that the Veteran's service connected diabetes mellitus type II has worsened.  In particular, the treatment records note more frequent hypoglycemia.  As such, the Board finds it has no choice but to remand this matter in order that all relevant evidence submitted without a waiver may be considered by the RO in the first instance and to obtain an updated examination to address the current severity of the Veteran's service-connected diabetes mellitus.

As to the claims of entitlement to service connection for heart disease and entitlement to service connection for atherosclerosis (or arteriosclerosis), to include as secondary to exposure to the herbicide Agent Orange and as secondary to the service-connected diabetes mellitus type II, the Board finds that the April 2012 examination and accompanying opinion was inadequate.  Specifically, in the February 2012 Board remand, the Board instructed the examiner to determine the nature, extent and etiology of any diagnosed heart and vascular condition.  The Board finds that although the examiner determined that the Veteran did not have ischemic heart disease, the examiner diagnosed the Veteran with sinus tachycardia.  However, the examiner did not provide an opinion as to the etiology of the Veteran's sinus tachycardia.  Instead, the examiner explained that the items under 5a (of the 2507) were moot points because the Veteran did not have ischemic heart disease.  The Board notes that the February 2012 remand specifically instructed the examiner to address the issues of service connection for any and all identified heart and vascular pathology (other than ischemic heart disease).  While the examiner indicated that the etiology of the Veteran's sinus tachycardia was "likely natural progression of disease with age," the examiner did not specifically address the questions listed in the February 2012 Board remand.  

As to the claim of entitlement to service connection for atherosclerosis (or arteriosclerosis), the examiner indicated that the Veteran did not have a diagnosis of atherosclerotic cardiovascular disease.  The Board notes, however, that in an August 2009 private treatment note from Fremont Area Medical Center, a computed tomography scan of the chest revealed atherosclerotic vascular calcifications.  The impression was "atherosclerotic vascular disease."  Because the examiner did not discuss this treatment note in his opinion, it is unclear whether the examiner took this earlier diagnosis into account when determining that the Veteran did not have atherosclerotic cardiovascular disease.

Additionally, the Board finds that the issue of TDIU is inextricably intertwined with the claim for an increased evaluation for diabetes mellitus type II and the claims for entitlement to service connection for a heart condition and atherosclerosis, which the Board is now remanding.  See Smith (Daniel) v. Gover, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected diabetes mellitus, type II.  The claims folder, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any special tests deemed medically advisable should be conducted.
   
Any and all symptomatology associated with the Veteran's diabetes mellitus, type II, should be described in detail.  In particular, the examiner should discuss the significance of the hypoglycemia noted in the February 2013 VA treatment records.  The examiner should also indicate whether the Veteran's diabetes mellitus had any part in the Veteran's episodes of dizziness and loss of consciousness.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any diagnosed heart and vascular condition, to include sinus tachycardia and atherosclerotic cardiovascular disease.  The claims folder, to include this remand, must be made available to the examiner for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The examiner is asked to provide the following opinions:

a) Identify any heart and vascular disability that is currently manifested or that has been manifested at any time since the Veteran filed his claim in May 2008.  The examiner should specifically discuss the August 2009 private treatment record noting atherosclerotic vascular disease.  The examiner should also determine whether any diagnosed heart disability is ischemic heart disease. 

b) For any and all identified heart and vascular pathology (other than ischemic heart disease, if it is diagnosed), to include sinus tachycardia and atherosclerotic cardiovascular disease, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the disability:
	
i) had its onset during active service or had its onset within the first post-service year following discharge from active military service;

ii) is the result of any incident of active military service, including exposure to  herbicides to include Agent Orange;

iii) is the result of the service-connected diabetes mellitus or any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for an appropriate VA examination to determine the Veteran's employability.  If he is found to be unemployable, the examiner should determine whether it is as likely as not (greater than 50 percent probability) that his unemployability is the result of his service-connected disabilities, to include his diabetes mellitus, hypertension (diabetic renal disease), tinnitus, sensory peripheral neuropathy (right and left foot), and erectile dysfunction.  If the Veteran's nonservice-connected disabilities preclude substantially gainful employment, such should be stated.  

The examiner should specifically discuss the Veteran's episodes of dizziness and loss of consciousness, which resulted in his inability to climb ladders for his job.

The examination should be conducted by a person who is qualified to conduct such an examination and offer an opinion regarding the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The claims file, including this remand, must be made available for review and the examiner's report should reflect that such review occurred.

The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).
The examiner should cite to the medical and competent lay evidence of record, including the Veteran's contentions as to his ability to maintain employment, and explain the rationale for all opinions given.

5.  After the development has been completed, adjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

